     Case 1:20-cv-00246-DAD-JDP Document 14 Filed 06/25/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN RAY DYNES,                                    No. 1:20-cv-00246-DAD-JDP (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    MULE CREEK STATE PRISON                            THIS ACTION FOR FAILURE TO STATE A
      MEDICAL DEPARTMENT, et al.,                        CLAIM
15
                         Defendants.                     (Doc. No. 12)
16

17

18          Plaintiff John Ray Dynes is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 7, 2020, the assigned magistrate judge screened plaintiff’s original complaint

22   and found that it failed to state a claim, noting in relevant part that the complaint did not describe

23   the actions of any individuals who allegedly provided him medical treatment and thus failed to

24   allege a cognizable Eighth Amendment claim arising from his medical treatment at Mule Creek

25   State Prison. (Doc. No. 6.) Plaintiff was granted leave to file a first amended complaint. (Id. at

26   3.)

27          On April 17, 2020, plaintiff filed his first amended complaint (“the FAC”). (Doc. No. 7.)

28   On April 29, 2020, the magistrate judge screened the FAC, noted that it was almost identical to
                                                        1
     Case 1:20-cv-00246-DAD-JDP Document 14 Filed 06/25/20 Page 2 of 3

 1   plaintiff’s original complaint, and concluded that it too failed to state a cognizable claim for the

 2   same reasons as plaintiff’s original complaint was found to be deficient. (Doc. No. 10.) Plaintiff

 3   was granted leave to file a second amended complaint. (Id. at 1–2.)

 4          On May 11, 2020, plaintiff filed his operative second amended complaint (“the SAC”).

 5   (Doc. No. 11.) On May 18, 2020, the magistrate judge issued the pending findings and

 6   recommendations, recommending that plaintiff’s SAC be dismissed for failure to state a

 7   cognizable claim. (Doc. No. 12.) The findings and recommendations recommend dismissing this

 8   action without further leave to amend because plaintiff “has already been given two chances to

 9   amend and has failed to correct the basic inadequacies of his original complaint.” (Id. at 4–5.)

10   On June 10, 2020, plaintiff filed objections to the findings and recommendations. (Doc. No. 13.)

11          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

12   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

13   objections, the court finds the findings and recommendations to be supported by the record and

14   by proper analysis.

15          In his objections, plaintiff appears to be arguing that a mental illness he suffers from is

16   preventing him from adequately prosecuting this action. (See Doc. No. 13 at 1) (“I am a

17   mental[ly] ill inmate with multiple medical issues that aren’t being adequately . . . treated & with

18   me not being able to file the right adequate legal reply to the court’s reply due to my mental

19   illness . . ..”). Plaintiff asks this court to review his medical records from a certain period of time

20   so that the court will be able to ascertain the extent of his mental illness and medical issues from
21   which he suffers. (Id.) Plaintiff further requests that he be able to refile this action with the help

22   of a civil lawyer. (Id.)

23          The court is sympathetic to plaintiff’s alleged medical conditions, but notes that his

24   objections do not meaningfully dispute the magistrate judge’s conclusion that he has twice been

25   provided with the relevant legal standards applicable to the claims he is attempting to present, as

26   well as leave to file an amended complaint, and each time he has filed a complaint that does not
27   state a cognizable claim. Thus, the magistrate judge correctly found that the granting of further

28   leave to amend would be futile. Moreover, the court cannot sift through plaintiff’s medical
                                                         2
     Case 1:20-cv-00246-DAD-JDP Document 14 Filed 06/25/20 Page 3 of 3

 1   records to determine whether it might be possible for him to state a cognizable claim. Plaintiff is

 2   also not entitled to appointment of counsel in this civil rights action. The court notes that

 3   although handwritten and concise, plaintiff’s deficient complaints filed in this action are

 4   understandable for the most part and, on their face, do not reflect an inability on plaintiff’s part to

 5   understand the directions and legal standards he has been provided in the screening orders.

 6   Nonetheless, and although the pending findings and recommendations recommend dismissing this

 7   action with prejudice (Doc. No. 12 at 4), in light of plaintiff’s objections that his alleged mental

 8   illness is preventing him from adequately prosecuting this action, the court will dismiss this

 9   action without prejudice to its refiling.

10          Accordingly:

11          1.      The findings and recommendations issued May 18, 2020 (Doc. No. 12) are

12                  adopted in part;

13          2.      This action is dismissed without prejudice; and

14          3.      The Clerk of Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     June 25, 2020
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         3
